DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 5, 8 & 12 have been amended. Claims 1-12 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 & 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “an amount of the composite is about 3 wt% to about 25 wt%”. However, the claim is unclear as to what the specified amount is based on. For purposes of examination, the cited passage is read as “an amount of the composite is about 3 wt% to about 25 wt% based on the total amount of the composite and the carbonaceous material” as this appears to be applicant’s intent.
Claim 9 recites “an amount of the first composite is about 30 wt% to about 50 wt%”. However, the claim is unclear as to what the specified amount is based on. In this case, the claimed amount can be based on the total weight of the first composite, the second composite and the carbonaceous material or more broadly based on the total weight of the first composite and a second component (i.e second composite or carbonaceous material). For purposes of examination, the cited passage is read under the broadest reasonable interpretation as “an amount of the composite is about 30 wt% to about 50 wt% based on the total amount of the first composite, the second composite and/or the carbonaceous material” as this appears to be applicant’s intent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kasahara (JP 2008153117 A).
Regarding claim 1, Kasahara teaches an anode active material for a lithium secondary battery, comprising a first composite formed by heat-treating a mixture of elemental silicon and a silicon oxide at 1400°C to form a core comprising at least two active silicon materials (1) dispersed in a matrix having a center region comprising silicon oxide (2) which is coated with a carbon layer (3+4) (Fig. 1; [0006], [0010]-[0011], [0014]-[0015] & [0024]). While Kasahara is silent as to the silicon oxide being crystalline, it is noted that “when the thermal treatment temperature of the composition for forming an anode active material is increased, the crystal size of the silicon material in the anode active material may be increased, and the amorphous silicon oxide and the amorphous silicon may be changed into crystalline silicon oxide and crystalline silicon, respectively” as described in the instant specification ([0054]). The instant specification further discloses the heat-treatment being conducted within a range of 1000°C to 1500°C ([0052]). Thus, the silicon oxide in the core of Kasahara would be expected to be inherently crystalline in view of the heat-treatment being performed at 1400°C.
Regarding claim 2, Kasahara teaches the anode active material of claim 1, wherein the first composite comprises a large particle diameter active silicon material and a small particle diameter active silicon material (Fig. 1). Note that the silicon materials illustrated in fig. 1 is clearly have different particle diameters.
Regarding claim 5, Kasahara teaches an anode active material for a lithium secondary battery, comprising a composite comprising an active silicon material dispersed in a matrix material having a center region comprising crystalline silicon oxide; and a carbonaceous material covering the composite (Fig. 1; [0006], [0010]-[0011], [0014]-[0015] & [0024]). While Kasahara does not explicitly teach the active silicon material having a crystal size of about 24 nm or greater, it is noted that the instant specification discloses “a large-particle diameter active silicon material having a crystal size of about 24 nm or greater… may be prepared in the same manner as the first composite described above, except that the thermal treatment may be performed in a temperature range of about 1400°C to about 1500°C” ([0055]). Thus, the heat-treatment at 1400°C in Kasahara would be expected to inherently produce an active silicon material having a crystal size of about 24 nm or greater.
Regarding claim 7, Kasahara teaches the anode active material of claim 5, wherein the carbonaceous material is graphite ([0013]).
Regarding claim 8, Kasahara teaches an anode active material for a lithium secondary battery, comprising a composite comprising at least two active silicon materials dispersed in a matrix material having a center region comprising crystalline silicon oxide; and a carbonaceous material covering the composite (Fig. 1; [0006], [0010]-[0011], [0014]-[0015] & [0024]). As noted above, the heat-treatment in Kasahara is performed at 1400°C which produces active silicon materials having a crystal size of about 24 nm or greater as evidenced by the instant specification ([0055]). Thus, the composite of Kasahara reads on both the first composite and the second composite. Furthermore, since the anode active material is made up of several such composites each coated with the carbonaceous material ([0015]), any two composites in the active material of Kasahara would read on the presently claimed first and second composites.
Regarding claim 9, Kasahara teaches the anode active material of claim 8 but does not explicitly teach an amount of the first composite being about 30 wt% to about 50 wt%. However, it is noted that an arbitrary first half of the composites making up the anode active material of Kasahara can be interpreted to correspond to the presently claimed first composite with the corresponding second half of the composites being equated to the presently claimed second composite. As such, an amount of the first composite is 50 wt% based on the total weight of the first composite and the second composite. 
Regarding claim 12, Kasahara teaches a lithium secondary battery comprising a cathode comprising a cathode active material;	 an anode comprising an anode active material; an electrolyte between the cathode and the anode; wherein the anode active material comprises a composite comprising at least two active silicon materials dispersed in a matrix material having a center region comprising crystalline silicon oxide; and a carbonaceous material covering the composite (Fig. 1; [0006], [0010]-[0011], [0014]-[0015] & [0024]). As noted above, the heat-treatment in Kasahara is performed at 1400°C which produces active silicon materials having a crystal size of about 24 nm or greater as evidenced by the instant specification ([0055]). Thus, the composite of Kasahara reads on both the first composite and the second composite. Furthermore, since the anode active material is made up of several such composites each coated with the carbonaceous material ([0015]), any two composites in the active material of Kasahara would read on the presently claimed first and second composites.
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 6 & 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kasahara (JP 2008153117 A) in view of Tanaka (US 2013/0136988 A1).
Regarding claim 3, Kasahara teaches the anode active material of claim 2 but is silent as to the large particle diameter active silicon material having a crystal size of about 24 nm to about 40 nm, and the small-particle diameter active silicon material having a crystal size of about 8 nm to about 12 nm.												Tanaka teaches an anode active material for a lithium secondary battery, comprising a composite including an active silicon material dispersed in a matrix having a center region comprising silicon oxide; and a carbonaceous material coating the composite ([0013]-[0016], [0018]-[0019]). Tanaka further teaches the active silicon material particularly having a crystal size of 20 nm or less and 2 nm or more ([0015]-[0016]) which overlaps with the presently claimed range of about 8 nm to about 12 nm, wherein the crystal size can be controlled by the heat treatment ([0018]).										prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”. See MPEP 2144.06 I. 
Regarding claim 4, Kasahara teaches the anode active material of claim 2 but does not explicitly teach an amount of the small-particle diameter active silicon material being about 20 wt% to about 80 wt% based on a total weight of the large particle diameter active silicon material and the small-particle diameter active silicon material. However, any arbitrary crystal size can be used to group the active silicon materials in the composite of Kasahara as a large-particle diameter active silicon material or a small-particle diameter active silicon material. Accordingly, an arbitrary crystal size can be appropriately selected within the range of crystal sizes obtained for the active silicon materials in the composite of Kasahara such that an amount of the small-particle diameter active silicon material corresponds to about 20 wt% to about 80 
Regarding claim 6, Kasahara teaches the anode active material of claim 5 but is silent as to an amount of the composite being about 3 wt% to about 25 wt%.						Tanaka teaches an anode active material for a lithium secondary battery, comprising a composite including an active silicon material dispersed in a matrix having a center region comprising silicon oxide; and a carbonaceous material coating the composite ([0013]-[0016], [0018]-[0019]). Tanaka further teaches the anode active material further comprising graphite (i.e carbonaceous material) as another active material along with carbon-coated composite, wherein an amount of the graphite is about 3 wt% to about 25 wt% with respect to the total weight of the carbon-coated composite ([0042] & [0048]).								It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include graphite in the anode active material of Kasahara in an amount of about 3 wt% to about 25 wt% with respect to the total weight of the carbon-coated composite in order to avoid the problems associated with the volumetric change of silicon oxide during the charge and the discharge while maintaining a high capacity as taught by Tanaka ([0048]). 
Regarding claim 10, Kasahara teaches the anode active material of claim 8, wherein the active silicon material in the composite is assumed to have a crystal size of about 24 nm to about 40 nm (i.e the presently claimed large particle diameter) since the thermal treatment is performed at 1400°C. As noted in the instant specification “[a]s the thermal treatment temperature of the composition for forming an anode active material is increased, the crystal size of the silicon material in the anode active material may be increased” ([0054]). Moreover, a crystal size of prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980)”. See MPEP 2144.06 I. 
Regarding claim 11, Kasahara teaches the anode active material of claim 8 but is silent as to, in the second composite and the carbonaceous material, an amount of the second composite being about 3 wt% to about 25 wt% based on a total amount of the second composite and the carbonaceous material.											Tanaka teaches an anode active material for a lithium secondary battery, comprising a composite including an active silicon material dispersed in a matrix having a center region comprising silicon oxide; and a carbonaceous material coating the composite ([0013]-[0016], [0018]-[0019]). Tanaka further teaches the anode active material further comprising graphite (i.e carbonaceous material) as another active material along with carbon-coated composite, wherein an amount of the graphite is about 3 wt% to about 25 wt% with respect to the total weight of the carbon-coated composite ([0042] & [0048]).									It would have been obvious to one of ordinary skill in the art, before the effective filing date of the present invention, to include graphite in the anode active material of Kasahara in an amount of about 3 wt% to about 25 wt% with respect to the total weight of the carbon-coated composite in order to avoid the problems associated with the volumetric change of silicon oxide during the charge and the discharge while maintaining a high capacity as taught by Tanaka ([0048]).

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727